Citation Nr: 0615375	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-07 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's service personnel records do not show the 
receipt of any medals, badges, or other documentation 
denoting participation in combat during his period of active 
military service from August 1951 to August 1955.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

3.  There is no competent medical evidence of a nexus between 
the veteran's PTSD and service or any incident of service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection for PTSD in particular 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R.  § 3.304(f).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran received an award of the Purple Heart, Combat 
Infantryman Badge, or other similar combat citation, will be 
accepted as conclusive evidence of the claimed in-service 
stressor, absent evidence to the contrary.  38 C.F.R. § 
3.304(f).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran's service medical records do not 
reveal any complaints, treatment, or diagnosis of PTSD during 
his period of service from August 1951 to August 1955.  The 
veteran was first diagnosed with PTSD in September 2001 by a 
VA physician.

By letter dated October 2001, the RO advised the veteran to 
provide detailed information describing the claimed 
stressors, including dates, organization or unit numbers, 
citations or awards, and the names and addresses of fellow 
soldiers who could corroborate the veteran's accounts.  

In November 2001, the veteran submitted a statement wherein 
he described what he considered the traumatic events that 
contributed to his current PTSD diagnosis.  The veteran 
explained his first stressful incident was when he learned 
that he was assigned to the U.S.S. Mount Katmai (AE-16) 
ammunition ship because he feared that the ship would 
explode.  He claimed that his ship had "close calls" at 
Changjin and Wonsan while evacuating soldiers, civilians, and 
children, and experienced shelling and Mikoyan-Gurevich (MiG) 
jet attacks in Wonsan.  Another "close call" occurred when 
his ship hit another ship while arming a destroyer.  The 
veteran also stated that he dealt with the bodies of dead 
airmen who were brought aboard his ship and taken to Japan 
and noted that his ship picked up atom bombs from Port 
Chicago, California, and transported them to Japan.  Finally, 
the veteran claimed that there were many mines in the waters 
around his ship, which also contributed to his current 
condition.  

A letter dated September 2001 from the St. Petersburg Vet 
Center supports the veteran's claims.  The letter states that 
he was exposed to naval combat operations in Korean waters 
during the Korean War and assigned to the U.S.S. Mount 
Katmai, which was tasked with combat supply missions and 
troop transport during the Inchon operation.  The letter 
states that the veteran's ship was under direct attack by MiG 
jets during combat operations and the crew was in a constant 
state of hyper vigilance.  Finally, the letter states that 
the veteran was required to attend to the remains of dead 
soldiers arriving on board the ship.  

The Board finds that the September 2001 letter provides 
evidence in support of the veteran's PTSD claim.  However, 
review of the report reveals that it was based on historical 
information provided by the veteran rather than service 
personnel or medical records.  Therefore, the opinion has 
little probative value.  See Swann v. Brown, 5 Vet. App. 229 
(1993) (a medical opinion that relies on history as related 
by the veteran is no more probative than the facts alleged by 
the veteran); Reonal v. Brown, 5 Vet. App. 458 (1993) (a 
medical opinion based on an inaccurate factual premise has no 
probative value).

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the U.S. Court of 
Appeals for Veterans Claims (Court), "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  In this case, the critical issue 
is stressor verification. 

By letter dated September 2002, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), after 
reviewing the U.S.S. Mount Katmai's history and deck logs, 
revealed that the deck logs did not document that the ship 
had atomic bombs on board in May 1953, as the veteran had 
claimed, providing highly probative factual evidence against 
this claim by not only failing to confirm the veteran's 
alleged stressor, but in providing evidence that refutes an 
alleged stressor in service.  Simply stated, based on the 
deck logs of the veteran's ship and its duty during this 
time, there every reason not to believe the veteran's 
statement that his   ship carried atom bombs.

In order to conduct additional research concerning the 
veteran's remaining alleged stressors, USASCRUR advised that 
the veteran provide the most specific dates possible within a 
60-day time period, the type and location of each stressor, 
the number and full names of causalities of each stressor, 
and other units involved.  Further submissions of the veteran 
failed to reveal this requested information.  Thus, there is 
none of the detailed information required for an effective 
search of military records to verify the occurrence of 
claimed stressors.  

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  Service personnel records 
do not reveal any medals or combat citations.  The question 
of what evidence is considered satisfactory proof that a 
veteran engaged in combat with the enemy was addressed by the 
VA General Counsel in VAOPGCPREC 12-99 (October 18, 1999), 
when the General Counsel held that the plain language of 
38 U.S.C.A. § 1154(b) requires that the veteran have 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  It was indicated that the determination 
as to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show that the veteran had 
engaged in combat, but the general description would not be 
exhaustive if circumstances made in an individual case were 
found to constitute engagement in combat.  The Court has 
indicated that evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types 
of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
The Gaines Court also stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  However, the Court has 
made clear that the VA cannot ignore the veteran's assertions 
and must evaluate his statements along with all other 
relevant evidence.  Id. 

Based on a review of the record in this case, including the 
service personnel records and reports, his statements and a 
review of the medical evidence of record, the Board finds 
that the veteran never engaged in combat with the enemy.  
There is no credible verification of any of the episodes 
cited by the veteran involved a personal encounter with a 
"military foe or hostile unit or instrumentality."  The Board 
finds that the veteran's own statements and service records 
lead to this finding. 

The Board has determined that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. 
§ 1154(b).  As a result, as a matter of law, a medical 
provider cannot provide supporting evidence that the claimed 
in-service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony will not be 
sufficient.  Id.  Other credible supporting evidence from any 
source must be provided.  

The Board further notes that the various lay opinions 
submitted by the veteran in support of his claim do not 
constitute the competent medical evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the 
claimed [in-] service event actually occurred" cannot be 
provided by medical opinion based on a post-medical 
examination.  Moreau, 9 Vet. App. at 396.  This means that 
"other credible supporting evidence from any source" must 
be provided.  The Board finds there is no "other credible 
supporting evidence from any source" to support the 
conclusion that the claimant engaged in combat with the 
enemy.  Likewise, the Board notes that even if the rule of 
law in Moreau did not apply, the fact is that none of the 
post-service clinicians that have dealt with the claimant 
have any first hand knowledge of the events in service.  
Thus, they cannot corroborate events in service; they can 
only reiterate the claimant's assertions.

Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  Nevertheless, it is specific factual finding of the 
Board that the veteran stressors can not be confirmed.  Based 
on this finding, further efforts to either confirm the 
veteran's alleged stressors in service or to obtain another 
medical opinion serves no constructive purpose. 

The Board in making this decision has considered the 
statement dated December 2002 of a fellow serviceman.  While 
the Board has no basis to question the veracity of this 
serviceman, it has extensive evidence to support the finding 
that the veteran's stressors are not confirmed.  In fact, the 
objective evidence obtained by the VA only provides evidence 
against this claim.

Beyond this, the Board also has the extensive post-service 
medical records, prior to the time that the veteran claimed 
PTSD, that provides very negative evidence against this 
claim.  Within these many reports prior to the claim, 
extensive interviews are undertaken in which the veteran 
makes little reference to combat, the stressors he now cites, 
or PTSD related symptoms.  For example, within an April 1959 
report the veteran cites his military history, citing only 
being "briefly" under attack by plans during the landing at 
Inchon.  More importantly, significant other problems are 
cited by the veteran at this time that have no relationship 
with service.  Overall, the Board must find the service and 
post-service medical record prior to this claim provide 
highly negative evidence against this claim, clearly 
indicating a problem that has no relationship with service. 

The Board is cognizant of the case of Pentecost, wherein the 
Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  However, in Pentecost, the claimant submitted 
evidence that his unit was subjected to rocket attacks.  The 
facts in this case are easily distinguishable because the 
veteran has not only failed to submit believable independent 
evidence of the occurrence of the claimed in-service 
stressors, he has supplied the VA negative stressor evidence 
in the form of a stressor (the atomic bomb) that has been 
refuted by the RO's efforts to assist his claim.  Once again, 
the Board must note that the post-service medical record 
prior to this claim provides particularly negative evidence 
against this claim. 

With regard to the veteran's own allegation that these 
alleged stressors have caused PTSD, the Board must find that 
the veteran is not competent to make such a medical 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay medical assertion 
that he has PTSD is neither competent nor probative of the 
issue in question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service and his subjective symptoms, he is not 
competent to diagnose the etiology of his own psychiatric 
disability.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds no statutory or regulatory provision or case 
law that makes and exception for claims involving mental 
disorders, including PTSD.  

Finally, although the veteran is currently diagnosed as 
having chronic PTSD, there is no evidence of PTSD in service 
or for decades after discharge from service.  Therefore, 
service connection may not be established on a presumptive 
basis.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  
Nor may service connection be established based on chronicity 
in service or continuity of symptomatology after service.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Accordingly, the appeal is denied.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
October 2001 as well as information provided in the March 
2004 statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the March 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

The Board observes that notice must be provided before the 
initial unfavorable determination by the RO and ask the 
veteran to provide any relevant evidence in his possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the RO received the claim and issued its initial 
adjudication before the enactment of the current notice 
requirements, such that providing notice of current 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required notice, 
as well as all required assistance, as discussed below, any 
failure to strictly follow Pelegrini in this case results in 
no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
notice requirements).   

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  Accordingly, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, supra (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained all 
available service medical records, personnel files, and VA 
treatment records.  See 38 U.S.C.A.  § 5103A(d).  The RO also 
contacted the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) in search of additional evidence to 
support the veteran's claimed stressors.  In addition, the 
veteran provided additional medical records and lay testimony 
in the form of his own statements as well as statements from 
his wife and shipmate.  In a November 2001 statement, the 
veteran revealed that he had already submitted all the 
remaining evidence he had to support his claim.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  

As there is no other indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A.  § 5103A.   

ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


